Citation Nr: 0604447	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  98-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
dermatosis of the hands and feet with pseudofolliculitis 
barbae of the neck.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980, and from August 1983 to June 1995.  The veteran served 
in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
dermatosis of the hands and feet and assigned a 
noncompensable evaluation thereto; service connection for 
pseudofolliculitis barbae was denied.  

The Board initially considered this appeal in September 2003 
and granted service connection for pseudofolliculitis barbae 
of the neck; the issue of entitlement to a compensable rating 
for dermatosis of the hands and feet was remanded for 
additional development.  In an October 2003 rating decision, 
the RO implemented the grant of service connection for 
pseudofolliculitis barbae and assigned a noncompensable 
rating thereto.  In a September 2005 rating decision, the RO 
combined all of the veteran's skin conditions for rating 
purposes and assigned a 30 percent initial rating for the 
entire skin disability as characterized on the title page of 
this decision.  Because the maximum benefit was not granted, 
the issue of entitlement to a higher initial rating for the 
veteran's skin conditions remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Twenty percent of the veteran's exposed skin surface is 
affected by dermatosis and/or pseudofolliculitis barbae; five 
percent of his unexposed skin is affected by dermatosis; 
fifteen percent of his total skin surface is affected by 
dermatosis and/or pseudofolliculitis barbae.

3.  The veteran experiences itching and scaling on the palm 
of his right hand and the soles of both feet.  There has been 
no ulceration or exudation. 

4.  The veteran experiences inflammatory follicular papules 
on his neck with no itching, exfoliation, exudation or 
ulceration.


CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for dermatosis 
of the hands and feet with pseudofolliculitis barbae of the 
neck have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2002, June 2002, and May 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran asserts that his skin disabilities are more 
severe than rated.  He complains of itching on the palms and 
soles of his feet, but does not contend that he is limited in 
his employment because of his neck, hand, or feet skin 
conditions.  The veteran does not report any physical 
limitations as a result of his skin disorders and does not 
require treatment with corticosteroids or other 
immunosuppressive drugs.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted separately for dermatosis of 
the hands and feet and for pseudofolliculitis of the neck, 
but they are now considered together as one disability in an 
effort to assign the most favorable rating for a skin 
disability.  All of the veteran's skin disorders have been 
evaluated using the criteria for dermatitis and eczema found 
at 38 C.F.R. § 4.118, Diagnostic Code 7806, because there is 
not a diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disabilities suffered 
by the veteran.  The Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

The rating criteria in effect at the time the veteran filed 
his claim allowed for the assignment of a 50 percent rating 
upon a showing of eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if the area affected was determined to be 
exceptionally repugnant; a 30 percent evaluation upon a 
showing of eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement; a 10 percent 
evaluation was to be assigned upon a showing of eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and, a noncompensable evaluation 
was for assignment when the evidence showed slight, if any, 
exfoliation, exudation or itching if on a nonexposed surface 
or small area.  

Rating criteria were changed effective August 2002, with 
Diagnostic Code 7806 now allowing for the assignment of a 60 
percent rating upon a showing of more than forty percent of 
the entire body, or more than forty percent of exposed areas 
affected by dermatitis or eczema, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period; a 30 percent rating when there is twenty to forty 
percent of the entire body or twenty to forty percent of 
exposed areas affected by dermatitis or eczema, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks or 
more, but not constantly, during the past 12-month period; 
and, a 10 percent rating upon a showing of at least five 
percent, but less than twenty percent, of the entire body, or 
at least five percent, but less than twenty percent, of 
exposed areas affected by dermatitis or eczema, or upon a 
showing of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve months.  

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see, too, 38 C.F.R. 
§ 3.114.  

The evidence of record shows that the veteran obtained some 
cream to treat his skin condition shortly after his June 1995 
discharge from service.  He has not required any treatment 
with corticosteroids or any other immunosuppressive drugs.  

Upon VA general medical examination in September 1995, the 
veteran was noted to have desquamating dermatosis of the 
right palm and the soles of both feet.  A generic skin 
condition was diagnosed without any additional findings.  

Upon VA examination in July 1996, it was noted that the 
veteran worked as a service technician and did not miss work 
as a result of any of his disabilities.  He complained of 
thickening of the skin on his palms with some scaling and 
eruptions in his beard area.  He was found to have a faint 
suggestion of pseudofolliculitis through his full beard, 
onychomycosis of the toenails of each great toe, and some 
thickening of the skin on the palms without any open lesions.  
At an August 1996 VA examination, the veteran did not 
complain about his skin disabilities, but was noted to have 
Barber's psoriasis under the right side of his chin, 
onychomycosis of the great toenails, and a brown spotty rash 
on his palms and soles of his feet.

The veteran underwent a VA dermatology examination in January 
2003 and complained of pruritus, pain, scaling, and itching 
of his hands and feet.  There was no ulceration, exfoliation, 
or crusting found.  The examiner noted that there was no 
associated systemic or nervous manifestations.  Diagnoses of 
tinea manus and tinea pedis, in remission, were rendered.

The veteran underwent another VA dermatology examination in 
November 2004 and complained of itching, stinging, burning 
and scaling of the hands and feet for twenty years.  There 
was erythema and scaling of the right palm and both plantar 
areas; several toenails were thickened and discolored.  The 
veteran also had inflamed follicular papules on the neck 
without any complaint related thereto.  Diagnoses of 
dermatophytosis of the right hand and bilateral feet, 
onychomycosis, and pseudofolliculitis barbae were rendered.  
In August 2005, the examiner supplemented his report by 
finding that fifteen percent of the veteran's exposed skin on 
his neck was affected by pseudofolliculitis, five percent of 
the exposed skin on his right palm was affected, and a total 
of twenty percent of the veteran's exposed skin surface was 
affected by dermatosis and/or pseudofolliculitis barbae.  The 
examiner also found that five percent of the veteran's 
unexposed skin was affected by dermatosis and that fifteen 
percent of his total skin surface was affected by dermatosis 
and/or pseudofolliculitis barbae.  It was again noted that 
the veteran had areas of itching on the palm and plantar 
areas as well as considerable scaling of the right palm and 
plantar areas without any ulceration or exudation.

Given the evidence as outlined above, the Board finds that 
neither the rating criteria in effect at the time the veteran 
filed his claim nor the revised rating criteria is more 
favorable to the veteran.  Specifically, under the former 
criteria, a 30 percent rating is appropriate for assignment 
because there is evidence of constant itching of the hands 
and feet as well as extensive lesions on the neck, hands and 
feet.  The higher rating of 50 percent, however, may not be 
assigned because there is no evidence of ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or an exceptional repugnance.  Thus, a rating 
higher than 30 percent must be denied under the rating 
criteria in effect prior to August 2002.

As for the current rating criteria, the Board finds that the 
assignment of a 30 percent rating is also appropriate as the 
medical evidence shows that when all of the veteran's skin 
disabilities are considered together, twenty percent of 
exposed skin surface is affected.  The higher rating of 60 
percent is not for assignment here because there is no 
evidence even remotely suggesting that more than forty 
percent of the veteran's body is affected by his skin 
disorders or that the veteran requires systemic therapy.  
Accordingly, a rating higher than 30 percent must also be 
denied under the current rating criteria.

The Board notes that it considered each disability 
separately, as originally rated, in addition to considering 
the appropriate rating as a single disability as currently 
rated.  Because there is no evidence of the veteran's 
pseudofolliculitis being anything other than slight, a 
noncompensable rating under the rating criteria in effect 
prior to August 2002 would be appropriate so a rating higher 
than 30 percent for both disabilities would not be available 
for assignment.  Likewise, without aggregating the surface 
area affected by the veteran's various skin disorders, 
ratings higher than 10 percent would not be appropriate for 
each disability.  As such, the Board finds that it is most 
advantageous to this veteran to consider his skin conditions 
together when rating and that a 30 percent rating is the 
highest possible rating that may be assigned under the 
schedule of ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected skin disorders and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not required 
frequent periods of hospitalization for his skin conditions 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  In fact, there is nothing in the 
medical record reflecting industrial impairment due to skin 
problems.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 30 percent evaluation assigned more than adequately 
reflects the clinically established impairments experienced 
by the veteran and a higher rating is denied.  The evidence 
does not show any need to assign staged ratings.  As such, 
the veteran's claim is denied.




ORDER

A rating higher than 30 percent for dermatosis of the hands 
and feet with pseudofolliculitis barbae of the neck is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


